Citation Nr: 1705218	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral arm disability, to include carpal tunnel syndrome (claimed as a pinched nerve in both upper extremities).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to December 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the RO in Winston-Salem, North Carolina. The Atlanta RO has current jurisdiction.

The Board remanded the appeal in February 2014 and April 2016 for further development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran does not have a bilateral arm disability.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral arm condition are not met. 38 U.S.C.A. §§ 1110, 1117, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in September 2006. The claim was last adjudicated in July 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claim for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in April 2016. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a new examination to consideration the nature and etiology of the Veteran's complaints to include as manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness. The Veteran received the examination in June 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for the VA examinations. 

Service Connection - Bilateral arm condition 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, except as provided in 38 C.F.R. § 3.317(c) , VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's service treatment records contain no documentation of complaints of or treatment for a bilateral arm condition.

The October 2006 report of VA examination (conducted at an overseas military medical facility) documents the Veteran's complaint of a bilateral arm pinch nerve disability. He reported that he began having pain in both of his upper arms beginning in 2003 after vigorous weight lifting regimens. He stated that when he does not lift weights for long periods of time, the pain disappears. He reported that he had been treated various times with anti-inflammatories and indicated the anti-inflammatories provided relief of his symptoms. At the time of the examination, he had no symptoms relating to a bilateral arm condition.

Objectively, there was no redness, pain or swelling on any aspect of either shoulder, upper arm or lower arm. He had complete range of motion in both shoulder joints and both elbow joints. There was no motor or sensory loss on either upper appendage. The diagnosis was history of mild upper arm strains, resolved.

Dated three years post-service, a September 2009 VA electromyograph (EMG) study found positive bilateral tinel at wrists and positive bilateral phalens. The diagnoses were carpal tunnel syndrome and questionable olecranon ulnar entrapment.

During an April 2014 VA shoulder and arm conditions examination, the Veteran reported that in 2003 he experienced pain in both wrists extending into his shoulders as he was lifting weights while stationed in Iraq during his period of service. On examination, the examiner determined that the Veteran did not now have or ever had a shoulder and/or arm condition. The corresponding April 2014 report of VA peripheral nerves conditions examination documents that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.

The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that no bilateral arm condition was found on objective examination. The examiner noted that VA treatment records indicate that the Veteran was diagnosed with carpel tunnel syndrome; however, the examiner explained that the Veteran did not report  for an EMG to confirm this diagnosis. The examiner noted that while the Veteran's primary care provider also indicated the Veteran may have olecranon ulnar entrapment, no test was done to verify this diagnosis.

The June 2016 report of VA peripheral nerve conditions examination documents that the Veteran does not have a peripheral nerve condition or peripheral neuropathy. The Veteran reported that his symptoms began in 2003 to 2005 while he was stationed in Iraq. He stated that he occasionally had tingling in his hand and forearm (right greater than left). He reported that he experienced episodic numbness in both hands which lasted for seconds and resolved by shaking out his hands.

Although the Veteran complained of mild pain and paresthesias and/or dysesthesias in the upper extremities bilaterally, muscle strength testing, reflex examination and sensory examination were all normal in the upper extremities. Further, special tests performed for median nerve evaluation were negative.

The corresponding June 2016 report of VA shoulder and arm conditions examination reflects that the Veteran does not have a current diagnosis associated with his claimed bilateral arm condition/pain. The Veteran stated that he had aching pain in his shoulders (right greater than left) that onset in 2003 to 2005 from weight training. He reported that he experienced occasional pain with elevation of his shoulders. The examiner remarked that the Veteran's complaint of pain on shoulder abduction is subjective and not reproducible and concluded there was no pathology found on the examination and there was no functional loss due to the pain. The examiner concluded that no diagnosis was warranted.

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the Veteran's service treatment records did not support finding that his claimed bilateral arm condition/pain is related to a specific exposure event experienced by him during his period of service. The examiner explained that the Veteran's physical examinations have consistently been normal; he had no demonstration of functional loss over time and he had not required treatment. Again, on current examination, physical examination was normal. 

Additionally, the examiner explained that the Veteran's service treatment records did not support finding that his claimed bilateral arm pain/tingling were due to a specific exposure event experienced by him during his period of service. The examiner explained that the Veteran's physical and neurologic examinations have consistently been normal over time. Again, on current examination, neurological examination was normal. 

The examiner also remarked that the Veteran's reported symptoms of bilateral arm pain and tingling reported throughout the appeal period did not constitute a disability and reiterated that the Veteran has consistently had normal physical and neurologic examinations. The Veteran worked as a freight hauler truck driver, unloading thousands of pounds of product from his truck on a regular basis with no reported loss of time due to his condition. In addition the examiner remarked that the Veteran's bilateral arm symptomatology did not represent a disease with a clear and specific etiology and diagnosis. The examiner explained that the Veteran had no evidence of a physical deficit; required no treatment; and, continued to have a high level of functionality in a physically demanding job.

The claim of service connection for a bilateral arm condition must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a bilateral arm condition, musculoskeletal or neurologic. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Similarly, to the extent that he has raised the issue as an undiagnosed illness, the Board finds the medical evidence to be the most probative evidence that he does not have a disability (diagnosed or not). 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. To the extent that he reported bilateral arm aching, pain or tingling, no professional has stated that such complaints were indicative of disease, injury or disability.

The Veteran is not medically trained and therefore not competent to establish that he has a bilateral arm condition. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current bilateral arm condition or its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral arm disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


